Citation Nr: 0205159	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for myopia and 
presbyopia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected scar, status post removal of 
adenomatoid tumor of the left testicle and status post 
orchiectomy with testicular prosthesis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right middle finger injury.

5.  Entitlement to service connection for periodontal disease 
for VA outpatient dental treatment purposes.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for plate-like 
atelectasis, right lower lobe.

8.  Entitlement to service connection for viral pneumonia.

9.  Entitlement to an initial compensable evaluation for the 
residuals of the excision of a benign lesion from the left 
occipital area.

10.  Entitlement to an initial compensable evaluation for the 
residuals of the excision of a right forehead lesion.

11.  Entitlement to an initial compensable evaluation for an 
appendectomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
January 1970 to January 1974, and from February 1980 to July 
1998, when he retired.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision issued by the Department of Veterans Affairs 
Regional Office in New Orleans, Louisiana (RO).

That December 1993 rating decision, in part, denied the 
appellant's claims of entitlement to service connection for a 
heart disorder, plate-like atelectasis, viral pneumonia and 
myopia and presbyopia, as well as his claims of entitlement 
to a compensable evaluation for the residuals of the excision 
of a benign lesion from the left occipital area, for the 
residuals of the excision of a right forehead lesion and for 
an appendectomy scar.  Those denials were subsequently 
confirmed by the decision of the Board issued in January 
1997.

In September 1998, the Department of the Air Force acted on 
the recommendation of the Air Force Board for Correction of 
Military Records and directed that the pertinent military 
records of the appellant be corrected to show that he was not 
released from active duty on December 31, 1992, but was 
continued on active duty through July 31, 1998.  This 
effectively created an additional five-and-a-half years of 
active service for the appellant.  The service medical 
records for that additional period of service had not been 
reviewed by the RO or by the Board in conjunction with the 
1997 Board decision.

VA regulations provide that an appellate decision may be 
vacated by the Board on the Board's own motion when there has 
been a denial of due process.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.904.  In January 2002, the Board issued a 
Vacatur decision in which the seven issues decided in the 
1997 Board decision were vacated.  The actions rendered 
herein are entered as if the January 1997 decision by the 
Board as to the appellant's claims of entitlement to service 
connection for a heart disorder, plate-like atelectasis, 
viral pneumonia, myopia and presbyopia, plus as to the claims 
of entitlement to a compensable evaluation for the residuals 
of the excision of a benign lesion from the left occipital 
area, for the residuals of the excision of a right forehead 
lesion and for an appendectomy scar, had never been issued.  
The REMAND portion of the January 23, 1997 decision remains 
in full force and effect.

During the pendency of the appeal, the RO increased the 
appellant's left testicle disability evaluation from zero 
percent to 10 percent; however, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is also noted that the appellant appealed the initial zero 
percent rating that was assigned to the left testicle 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  Thus the issue is as set out on the title 
page.

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for a left shoulder disorder and the residuals of 
a right finger injury and the issues of entitlement to 
service connection for a heart disorder, plate-like 
atelectasis of the right lower lobe and viral pneumonia, as 
well as the issues of initial compensable evaluations for the 
residuals of the excision of benign lesion from left 
occipital area, the residuals of the excision of right 
forehead lesion and an appendectomy scar and the issue of 
entitlement to dental treatment for periodontal disease are 
addressed in the REMAND section that follows the ORDER 
section in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's myopia/presbyopia claim and 
his left testicle claim on appeal has been obtained by the 
RO.

2.  Myopia and presbyopia are refractive errors of the eyes 
and are not recognized as disabilities under the law for VA 
compensation purposes.

3.  There is no evidence of any eye injury or disease during 
service that caused refractive errors of the eyes.

4.  The appellant is separately rated for the surgical 
removal of the left testicle under Diagnostic Code 7524.

5.  The left testicle scar disability does not present an 
unusual or exceptional disability picture.



CONCLUSIONS OF LAW

1.  Service connection is not allowed for myopia, presbyopia 
or any other refractive error and therefore, the appellant's 
claim for service connection for myopia and presbyopia is 
legally insufficient.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 4.9 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for an initial rating in excess of 10 
percent for the left testicle disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
Fenderson v. West 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that entitlement to service connection for myopia and 
presbyopia is not warranted.  The Board also finds that 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected scar, status post removal of an 
adenomatoid tumor of the left testicle and status post 
orchiectomy with testicular prosthesis is also not warranted.

I.  Service connection for myopia and presbyopia.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Review of the appellant's service medical records reveals 
that, in 1990, and 1992, myopia, with early presbyopia, was 
diagnosed.  The appellant underwent a VA visual examination 
in May 1993.  It was noted that he had just started wearing 
eyeglasses one year previously.  His corrected visual acuity 
was noted to be 20/20 bilaterally, with no diplopia or visual 
field deficit.  The examiner rendered a diagnosis of normal 
examination.  In November 1999, the appellant underwent a VA 
medical examination.  No complaints of, or finding relating 
to, any chronic eye condition were made.  Private medical 
evidence dated in 1998 does not reveal any complaints of, or 
treatment for, any chronic eye condition; it was noted in 
October 1998 that the appellant wears bifocal glasses.

Although the appellant was treated in service in June 1980 
for right eye pain and in October 1980 for left eye pain and 
in April 1985 for a corneal abrasion of the right eye, the 
medical evidence of record does not reveal the existence of 
any chronic eye condition other than refractive error.  Nor 
does the medical evidence of record reveal any occasions of 
treatment for eye trauma that resulted in the current 
refractive error.  The right eye corneal abrasion was a 
temporary condition that resolved with treatment and no 
residual disability was diagnosed thereafter.

In the absence of some event of trauma, myopia and presbyopia 
are constitutional or development abnormalities for which 
compensation benefits may not be authorized.  38 C.F.R. 
§§ 3.303(c), 4.9.  See e.g., Browder v. Brown, 5 Vet. App. 
268 (1993).  Furthermore, service connection is not generally 
established for refractive error of the eye as it also is not 
a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).  The medical evidence of record indicates that 
corrective lenses had been advised for the appellant and that 
he did wear glasses while in-service.  Thus, refractive error 
resulted in the appellant's need for visual correction 
through the use of eyeglasses during service, but since the 
defective vision present during and after service is 
attributable to refractive error and is correctable, any 
current defective vision does not amount to a disability for 
which compensation benefits may be paid.  38 C.F.R. 
§ 3.303(c).  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Nothing in the current record attributes the 
appellant's refractive error (myopia and presbyopia) to 
acquired pathology such as trauma, nor is there any competent 
evidence of record that indicates that the appellant's 
refractive error was aggravated by service.

Thus, the law concerning awards of service connection for 
refractive error is dispositive.  In this regard, 38 C.F.R. 
§ 3.303(c) provides that refractive error is not a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  As such, regardless of 
the character or quality of any evidence which the appellant 
could submit, refractive error (including myopia and 
presbyopia) cannot be recognized as chronic acquired eye 
disorders or disabilities under the law for VA compensation 
purposes.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board is bound by the laws enacted, and by VA 
regulations.  38 U.S.C.A. § 7104.  The regulations explicitly 
prohibit service connection for refractive error.  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, supra.  
It appears that there is no possible provision to allow a 
grant of the benefit sought on appeal since the statutory and 
regulatory requirements are shown not to have been met.  The 
legal criteria, not the facts, are dispositive of the issue.  
The appellant has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis at 430 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board is 
terminated).

Additionally, as the law, not the facts are dispositive, the 
benefit of the doubt doctrine is inapplicable.  The 
appellant's claim for entitlement to a grant of service 
connection for eye disorders diagnosed as refractive error 
(myopia and presbyopia), must be denied, due to the absence 
of legal merit or lack of entitlement under the law.

Thus under Sabonis, any claim for service connection for 
refractive error would fail for the absence of legal merit or 
lack of entitlement under the law.  Accordingly, service 
connection for eye disorders, including refractive error 
(myopia and presbyopia) is denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303(c).

The record reflects that the appellant was informed of the 
requirements for service connection for myopia, and 
presbyopia in the May 1994 statement of the case.  The 
statement of the case and the supplemental statements of the 
case provided the appellant with a summary of the evidence in 
the record used for the determination and that the evidence 
did not warrant a grant of service connection.  Therefore, 
the appellant has been advised of the evidence necessary to 
substantiate his claim.  The service medical records have 
been obtained, as have post-service VA and private medical 
records.  The appellant has not identified specific 
additional evidence of probative value that has not already 
been sought and associated with the claims file.  The 
appellant received VA medical examinations in May 1993, and 
November 1999.  In sum, the facts relevant to this claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board deciding this claim without first affording the 
RO an opportunity to consider the claim in light of the VCAA.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

II.  Increased initial rating for left testicle.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

In that regard, the Board notes that the 10 percent rating 
for the left testicle scar at issue in this case has been in 
effect since the day service connection was first in effect.  
Therefore, the Board concludes that, for the entire time 
period in question, the RO has considered the separate 10 
percent rating for the left testicle scar disability in issue 
to be proper.  The issue before the Board then is taken to 
include whether there is any basis for staged ratings at any 
pertinent time, to include whether a current increase is in 
order.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar that is poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Diagnostic Code 7805 provides that other scars are 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes 
that the RO has evaluated the appellant's left testicle scar 
under Diagnostic Code 7804; the assigned 10 percent 
evaluation is the highest rating available under that 
Diagnostic Code.

There is no indication that the left testicle scar is what 
limits the function of the appellant's left testicle.  The 
Board notes that a separate disability evaluation under 
Diagnostic Code 7524 pertaining to the removal of the 
testicle has been assigned.  Therefore, a higher evaluation 
is not available for the scar alone based on limitation of 
function.  See 38 C.F.R. § 4.14.

Thus, none of the pertinent Diagnostic Codes provide a basis 
for an increased initial schedular rating in excess of 10 
percent for the left testicle scar.  Accordingly, the rating 
schedule does not provide a basis for an initial evaluation 
in excess of 10 percent for this scar disability given the 
evidence in this case.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, and 7805.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the left 
testicle scar disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected left testicle scar disability presented such an 
unusual or exceptional disability picture at any time between 
August 1, 1998 and the present as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service- connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, several diagnostic 
codes provide for higher ratings of scar disability, but the 
required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required frequent hospitalization for his left testicle scar.  
The appellant has not offered any objective evidence of time 
away from work based on the need to seek medical treatment 
for this disability, nor has he produced any documentation of 
time lost from work due to the left testicle so as to render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that the 
assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).

Because this is an appeal from the initial rating for the 
left testicle disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.

Lastly, the Board finds that there has been substantial 
compliance with the notice and assistance provisions of the 
VCAA and its implementing regulations, published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
rating decisions and the Statement of the Case (SOC) notified 
the appellant and his representative of the evidence 
necessary to substantiate the claim, the evidence that had 
been received, and the evidence to be provided by the 
claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  All relevant Federal records have been obtained, 
including VA records and service medical records.  The 
evidence of record includes private medical records as well.  
As noted by the appellant's representative in the May 2001 
informal hearing presentation, the RO sent the appellant a 
development letter asking for additional evidence; the 
appellant responded, but did not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Service connection for myopia and presbyopia is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the left testicle scar disability is denied.




REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case, 
in January 1997, for the RO to perform specific development 
actions.  The specifically delineated development actions 
included the gathering of medical records, the scheduling of 
VA medical examinations and the readjudication of claims to 
include review under the standards of new and material 
evidence (the shoulder and finger claims) and in light of the 
Court's holding in Mays v. Brown, 5 Vet. App. 302 (1993) (the 
dental treatment claim).

In its remand, the Board noted that service connection for a 
left shoulder disorder and the residuals of a right finger 
injury had been denied by the RO in April 1979, and that the 
appellant was notified of the denials and informed of his 
appellate rights.  As the appellant did not perfect his 
appeal, this decision became final.  38 U.S.C.A. § 7105.  In 
December 1993, the appellant's claims of entitlement to 
service connection for a left shoulder disorder and residuals 
of a right finger injury were denied on a de novo basis and 
he subsequently initiated an appeal.  The Board pointed out 
that the Statement of the Case was defective in that it did 
not contain the necessary analysis pertaining to the 
reopening of a final claim.  The RO was directed to obtain 
clinical records pertinent to the appellant's treatment at 
the Base Hospital at Robbins Air Force Base, and at the 
United States Army Clinic in Neu Ulm, Germany during the 
appellant's first period of active duty.  The RO was also 
directed to obtain service daily sick reports and company 
morning reports pertinent to the appellant during this 
period.  

Thereafter, the RO was to review the claims for service 
connection for a left shoulder disorder and the residuals of 
a right finger injury by first determining whether new and 
material evidence had been submitted since the 1979 final 
rating action; and, if so, whether all of the evidence, both 
old and new, warranted the grant of service connection for 
these disabilities.

Review of the evidence of record reveals the presence of no 
service medical records from the appellant's first period of 
active service in the Air Force (January 1970 to January 
1974).  Nor are any daily sick reports or company morning 
reports pertinent to the appellant during this period present 
in the claims file.  While it does appear that the RO made 
some attempts to obtain these records, said attempts are not 
clearly documented, nor has the RO formally declared any of 
them to be unobtainable.  

More importantly, the RO completely failed to analyze the 
appellant's left shoulder and right middle finger claims in 
terms of new and material evidence.  These claims were not 
readjudicated utilizing all applicable statutes and 
regulations pertaining to new and material evidence, e.g., 
38 C.F.R. § 3.156.  No mention of any statute or regulation 
pertaining to new and material evidence was ever made in any 
portion of the Supplemental Statement of the Case issued in 
February 1999.  

The Board, however, is required to consider whether the 
appellant has submitted new and material evidence warranting 
reopening these two claims before the Board may consider them 
on the merits.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. 
Brown, 8 Vet. App. 1 (1995).  When the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  Barnett 
at 5 (1995); see Curry v. Brown, 7 Vet. App. 59, 66 (1994); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under the 
circumstances of this case, another remand is necessary in 
order to ensure full compliance with the requirements of due 
process of law.

Furthermore, despite explicit instruction from the Board that 
the RO refer the appellant's claim for dental treatment to 
the VAMC for appropriate consideration and thereafter give 
consideration the Court's holding in Mays v. Brown, 5 Vet. 
App. 302, 306 (1993) (where statute provides that Secretary 
notify veterans of application time limits for VA outpatient 
dental treatment and Secretary does not provide notification, 
application time limits do not begin to run), there is no 
indication that the RO did any such thing.  While the RO did, 
in the February 1999 rating decision, reformulate the issue 
on appeal as one of entitlement for dental treatment 
purposes, there was no discussion of, or application of, the 
pertinent statute or regulations or the Court holding in the 
Mays case concerning those provisions.

In this case, there were development actions that should have 
been taken by the RO but were not.  As pointed out above, the 
RO did not comply with the January 1997 Board remand 
directives.  Therefore, given the guidance offered by the 
Court in Stegall, the case must again be remanded for the RO 
to comply with the January 1997 Board remand directives.

In addition, as to the remaining issues of entitlement to 
service connection for a heart disorder, plate-like 
atelectasis of the right lower lobe and viral pneumonia and 
entitlement to initial compensable evaluations for the 
residuals of the excision of benign lesion from left 
occipital, the residuals of the excision of right forehead 
lesion and an appendectomy scar, very little of the 
development needed to decide these issues has been 
accomplished.  For the most part, this is due to the action 
taken by the Air Force Board for the Correction of Military 
Records in adding almost six years of active duty to the 
appellant's service.  This action has created a gap in the 
appellant's service medical records that must be filled.  
This action has also meant that the appellant has not 
undergone any post-service VA medical examination as to these 
issues.  Therefore, service medical records and post-service 
medical records must be identified and gathered, with the 
assistance of the appellant as needed, and the appellant must 
be afforded appropriate VA medial examinations.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that, in applying the VCAA to new and 
material evidence claims, section 3, codified at 38 U.S.C. 
§ 5103A(f) (West Supp. 2001), provides that nothing in this 
section shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  The provisions of the 
implementing regulations concerning reopening of claims are 
only applicable to claims to reopen a finally decided claim 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

Therefore, given the guidance offered by the Court in 
Stegall, the case must again be remanded.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA, military retiree, US 
Post Office and private medical records 
pertaining to treatment for the left 
shoulder, the right middle finger, any 
cardiac or pulmonary disorder and any 
service-connected scar dated between May 
1993 and the present should be obtained 
and associated with the claims file.  

2.  The RO should make sure that all 
appropriate steps to obtain the 
appellant's service medical records dated 
between January 1970 and January 1974, 
including the clinical records pertinent 
to the appellant's treatment at the Base 
Hospital at Robbins Air Force Base and the 
United States Army Clinic in Neu Ulm, 
Germany, have been taken.  The RO should 
also make sure that all appropriate steps 
to obtain Air Force daily sick reports and 
company morning reports pertinent to the 
appellant during this period have been 
taken.  The RO should document all 
attempts to obtain these records if they 
are found to be unobtainable.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) is 
completed.

4.  After the above development has been 
accomplished, the RO should schedule 
appropriate VA examinations of the 
appellant specifically to determine the 
etiology, nature and severity of any 
existing heart or pulmonary pathology.  
The physician(s) should review the 
pertinent medical records, and provide 
written opinions as to the presence, 
etiology and the approximate date of onset 
of any cardiac or pulmonary pathology.  
The physician(s) should provide an opinion 
as to whether it is as likely as not that 
any documented cardiac or pulmonary 
pathology is related or in any way 
associated to any symptoms or signs the 
appellant may have had in service or 
within one year of his service separation 
on July 31, 1998.  The physician(s) should 
also discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within one 
year of service separation were the early 
manifestations of said cardiac or 
pulmonary pathology, and if so, what would 
be the approximate date of onset thereof.

If the appellant does not report for the 
examination(s), then the RO should make 
the necessary arrangements in order to 
solicit response to the requested medical 
opinions directly from the appropriate VA 
specialist(s).

5.  The appellant should also be 
scheduled for VA scar examination to 
determine the nature, extent and severity 
of the left occipital, right forehead and 
appendectomy scars.  The examiner should 
review the appellant's claims file before 
issuing the examination report and said 
report should reflect review of the 
claims file.  Specific findings should be 
made by the examiner with respect to the 
location, size and shape of the scars at 
the left occipital lesion removal site 
and the right forehead lesion removal 
site, as well as the appendectomy scar.  
The examiner must provide a detailed 
description of any associated pain or 
tenderness as well as the presence of any 
disfigurement or any limitations caused 
by any adhesions or nerve impairment.  
All scar-related findings should be set 
forth in detail.

6.  The RO is to readjudicate the left 
shoulder and right middle finger service 
connection claims utilizing all applicable 
statutes and regulations pertaining to new 
and material evidence.

7.  The RO should take all appropriate 
steps to get a decision on the question of 
the appellant's eligibility for VA 
outpatient dental treatment included in 
the claims file.  The RO must review that 
decision and consideration should be given 
to the holding of the Court in Mays v. 
Brown, 5 Vet. App. 302, 306 (1993) (where 
statute provides that Secretary notify 
veterans of application time limits for VA 
outpatient dental treatment and Secretary 
does not provide notification, application 
time limits do not begin to run) in 
relation to the appellant's July 31, 1998 
discharge date.

8.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



